Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  November 27, 2019                                                   Bridget M. McCormack,
                                                                                     Chief Justice

  157476-8 & (62)                                                           David F. Viviano,
                                                                            Chief Justice Pro Tem

                                                                          Stephen J. Markman
                                                                               Brian K. Zahra
                                                                         Richard H. Bernstein
  MARIE HUNT, Personal Representative of the                             Elizabeth T. Clement
  ESTATE OF EUGENE WAYNE HUNT,                                           Megan K. Cavanagh,
            Plaintiff/Counterdefendant/                                                   Justices
            Garnishor-Plaintiff-Appellee/
            Cross-Appellant,
  v                                               SC: 157476
                                                  COA: 333630
                                                  Bay CC: 96-003280-NI
  ROGER DRIELICK, d/b/a ROGER DRIELICK
  TRUCKING,
            Defendant/Counterplaintiff/Cross-
            Plaintiff/Cross-Defendant-Appellee,
  and
  COREY A. DRIELICK,
            Defendant/Counterplaintiff/Cross-
            Plaintiff/Cross-Defendant-Appellee,
  and
  GREAT LAKES CARRIERS CORP.,
           Defendant/Cross-Defendant-
           Appellee/Cross-Appellant,
  and
  GREAT LAKES LOGISTICS & SERVICES,
  INC., and MERMAID TRANSPORTATION,
  INC.,
              Defendants,
  and
  SARGENT TRUCKING, INC.,
           Defendant/Cross-Plaintiff-Appellee/
           Cross-Appellant,
  and
  EMPIRE FIRE AND MARINE INSURANCE
  COMPANY,
            Garnishee-Defendant-Appellant/
            Cross-Appellee.

  _________________________________________
  BRANDON JAMES HUBER,
                                                                             2

            Plaintiff/Garnishor-Plaintiff-Appellee/
            Cross-Appellant,
v                                                     SC: 157477
                                                      COA: 333631
                                                      Bay CC: 97-003238-NI
COREY A. DRIELICK and ROGER DRIELICK,
d/b/a ROGER DRIELICK TRUCKING,
           Defendants/Counterplaintiffs/Cross-
           Plaintiffs/Cross-Defendants-
           Appellees,
and
GREAT LAKES CARRIERS CORP.,
         Defendant/Cross-Defendant-
         Appellee/Cross-Appellant,
and
GREAT LAKES LOGISTICS & SERVICES,
INC., and MERMAID TRANSPORTATION,
INC.,
            Defendants,
and
SARGENT TRUCKING, INC.,
         Defendant-Appellee/Cross-
         Appellant,
and
EMPIRE FIRE AND MARINE INSURANCE
COMPANY,
          Garnishee-Defendant-Appellant/
          Cross-Appellee.

_________________________________________
THOMAS LUCZAK and NOREEN LUCZAK,
         Plaintiffs/Garnishor-Plaintiffs-
         Appellees/Cross-Appellants,
v                                                     SC: 157478
                                                      COA: 333632
                                                      Bay CC: 96-003328-NI
COREY A. DRIELICK and ROGER DRIELICK,
d/b/a ROGER DRIELICK TRUCKING,
           Defendants/Counterplaintiffs/Cross-
           Plaintiffs/Cross-Defendants-
           Appellees,
                                                                                         3


and
GREAT LAKES CARRIERS CORP.,
         Defendant/Cross-Defendant-
         Appellee/Cross-Appellant,
and
GREAT LAKES LOGISTICS & SERVICES,
INC., and MERMAID TRANSPORTATION,
INC.,
            Defendants,
and
SARGENT TRUCKING, INC.,
         Defendant-Appellee/Cross-
         Appellant,
and
EMPIRE FIRE AND MARINE INSURANCE
COMPANY,
          Garnishee-Defendant-Appellant/
          Cross-Appellee.

_________________________________________

        On order of the Court, the application for leave to appeal the December 14, 2017
judgment of the Court of Appeals and the application for leave to appeal as
cross-appellants are considered. The application for leave to appeal is DENIED, because
we are not persuaded that the question presented should be reviewed by this Court. We
direct the Clerk to schedule oral argument on the application for leave to appeal as cross-
appellants. MCR 7.305(H)(1).

       The parties shall file supplemental briefs within 42 days of the date of this order
addressing the period of time for which garnishee-defendant Empire Fire and Marine
Insurance Company, as the Drielick defendants’ insurer, is liable for the payment of
                                                                                                               4

judgment interest pursuant to MCL 600.6013 or any postjudgment interest, and the
proper method of calculation, see Matich v Modern Research Corp, 430 Mich 1 (1988).

        In addition, the cross-appellants shall electronically file an appendix conforming
to MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
numbers as required by MCR 7.312(B)(1). Each party may file a response brief within
14 days of being served with the other party’s initial supplemental brief. Additionally, at
this time, the cross-appellees shall electronically file an appendix, or in the alternative,
stipulate to the use of the appendix filed by the cross-appellants. The parties should not
submit mere restatements of their application papers.

     Persons or groups interested in the determination of the issue presented in this case
may move the Court for permission to file briefs amicus curiae.

       CAVANAGH, J., not participating due to her prior relationship with Garan Lucow
Miller, P.C.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 27, 2019
       t1120
                                                                             Clerk